Title: To James Madison from John Graham, 8 August 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 8th. Augt. 1816.

The enclosed Packets addressed to you were handed to me this Morning by Mr. Thomson who has, as they will inform you, a diplomatic appointment from the govt. of Buenos Ayres.  He does not intimate any expectation of being received in that Character at present, but he intimates an intention of waiting, here until an answer was received from you.
He also said that he was charged with the delivery to you of a small pair of Pistols and one or two other articles which were merely intended as specimens of the progress of the Arts among his Countrymen and by no means as a Regalia.  He appears to be a very well behaved man, of good appearance, but altho he is the Son of an Englishman, as his name will indicate, he does not speak the Language.  As he is to call again on Monday I can make to him any communication you may wish made in that way.
With this Letter I forward one just received from Mr Poinsett covering some Papers which you may perhaps think worth looking at.
The Secretary of State has not yet returned to Town.  I had a Letter from him yesterday in which he says that he will be here in a few days I have therefore determined to send no more papers to him in Loudoun.  With the Most Respectful Regard I am Dear Sir your Mo Obt Sert.

John Graham

